IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
CYNTHIA TORRES,

             Petitioner,

v.                                                      Case No. 5D18-2501

JUAN O. GOMEZ,

              Respondent.
________________________________/
Opinion filed August 31, 2018

Petition for Writ of Prohibition,
Diana Michelle Tennis, Respondent Judge.

Stephen Brown, of Brown &
Rice, P. A., Orlando, for
Petitioner.

Natalie D. Hall, Orlando for
Respondent.

PER CURIAM.

      Cynthia Torres petitions this court for a writ of prohibition to review the denial of

her motion to disqualify the Honorable Diana Michelle Tennis from presiding over her

domestic relations matter. We grant the petition and quash the order because the

disqualification motion was legally sufficient since the facts alleged, which must be

presumed true, would reasonably cause Torres to have a well-founded fear that she

would not receive a fair hearing before Judge Tennis. See Minaya v. State, 118 So. 3d
926 (Fla. 5th DCA 2013); Ennis v. Ennis, 855 So. 2d 229 (Fla. 5th DCA 2003).
Accordingly, we grant the petition, quash the order denying the disqualification motion

and remand for assignment to a different judge.

             PETITION GRANTED; ORDER QUASHED; CAUSE REMANDED.

      PALMER, EVANDER, and LAMBERT, JJ., concur.




                                          2